Title: Enclosure: Thomas Townshend to Thomas Dalton, 12 June 1789
From: Townshend, Thomas
To: Dalton, Thomas



Sir
White Hall 12th June 1789

In answer to your letter 4th Inst. I am Commanded by his Majesty to inform you you have his liberty to travel through his province of Canada and hold your war Council with his faithfull mohawk Indians and give out your talks as the nature of your Embasy in this his majestys Kingdom directs you—I am further Directed by the British King to Requist you will Honour me with the Result of your Council through Guy lord Dorcaster Vice Roy of British america—Qubeck now head Quarters I wish you a Safe passage to america. I have the honour to be Sir your most obt Hume Servt

Sydney

